Oldham J., delivered the opinion of thó' court. The question whether the court beloW properly sustained the de-' murrer to the first plea in abatement filed by the plaintiff in error does not arise in this case, as he abandoned the matters of defence contained in that plea and resorted to other and different grounds by pleading over; and so it has been repeatedly ruled by this court. Funk vs. The State, ante 142. Walker vs. Wills, 5 Ark. R. 166. Wilson vs. Fowler, 3 Ark. R. 463. The only question presented by the rec'Ord is as to the sufficiency of the'second plea. The principle was determined in Cravens & Wilson vs. Mileham, ante 215, decided at the last term of this court and against the plea. It was there held that a demurrer for variance should point out and specify wherein the variance consists, that the opposite party in a subsequent proceeding may obviate the objection: in other words ii should give the plaintiff a better writ, which the plea in the present case does not do. Affirmed.